Citation Nr: 1613765	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to October 30, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  As a preliminary matter, the Board notes, the issue of entitlement to service connection for PTSD was granted in a September 2007 rating decision, with a 70 percent rating assigned effective July 18, 2005.  The Veteran subsequently filed a claim for entitlement to a total disability rating based on individual unemployability citing PTSD, hearing loss, and tinnitus as his service-connected disabilities that prevent him from obtaining employment,  which was received in October 2007.  This was decided by the RO in February 2008, when the Veteran's PTSD rating was continued as 70 percent disabling, his tinnitus was continued as 10 percent disabling, his hearing loss was continued as noncompensable, and the Veteran was denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in April 2008.  In May 2008, the Veteran submitted a statement clarifying that his notice of disagreement was with respect only to the issues of entitlement to higher evaluations for PTSD and bilateral hearing loss, and entitlement to TDIU.  The Veteran did not specify which rating decision he was submitting the notice of disagreement for, and it was submitted within a year of the September 2007 decision, therefore the Board will consider the September 2007 decision to be the decision on appeal.

The RO issued a statement of the case (SOC) in February 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2009.  In the March 2009 VA Form 9, the Veteran identified that he wished to appeal the evaluation for PTSD, and entitlement to TDIU.  In January 2013, the Board remanded these issues for further evidentiary development.  In April 2013 the Appeals Management Center (AMC), granted an increase in the Veteran's PTSD, to 100 percent disabling, effective October 30, 2008.  As the decision represented a partial grant of the benefits sought on appeal, a SSOC was also issued in April 2013.  AB v. Brown, 6 Vet. App. 35 (1993).  The case has now been returned to the Board for further appellate action.  

As a final preliminary matter, the Board points out that medical evidence was added to the Veteran's claims file subsequent to the April 2013 SSOC, and April 2013 rating decision.  Such evidence consists of VA treatment records dated from July 2015, and an evaluation for housebound status.  The RO has not considered this evidence in connection with the claim for entitlement to an evaluation in excess of 70 percent for PTSD prior to October 30, 2008, or entitlement to a TDIU.  However, no further RO action in this regard is required.  As this evidence has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary. See 38 C.F.R. §§ 19.37, 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1. Prior to October 30, 2008, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; however the preponderance of the evidence shows that prior to October 30, 2008, the Veteran's PTSD did not more nearly approximate total occupational and social impairment.  

2.  It is reasonably shown that the Veteran's PTSD precludes him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent prior to October 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU due to PTSD are met.  38 U.S.C.A. § 5107 (West 2014);  38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in letters dated August 2005, January 2006, and November 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations, private treatment records, Social Security Administration (SSA) records, and statements from the Veteran as well as his friends and family. 

The Veteran underwent VA examinations in August 2007, October 2008 and January 2013.  Neither the Veteran nor his representative has alleged that the examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's PTSD, and entitlement to a TDIU, as they include an interview with the Veteran, a review of the record and an examination, addressing the relevant rating criteria.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.
The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Additionally, the prior remand instructions were substantially complied with in regards to the claim being adjudicated.  In January 2013, the Board remanded the claim so that the Veteran could be afforded a VA examination, and to obtain all outstanding VA treatment records.  A VA examination was scheduled and conducted in January 2013, and all outstanding treatment records were obtained and associated with the file.  As such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The issue of entitlement to service connection for PTSD was granted in a September 2007 rating decision, with a 70 percent rating assigned effective July 18, 2005.  The Veteran subsequently filed a claim for entitlement to a total disability rating based on individual unemployability citing PTSD, hearing loss, and tinnitus as his service-connected disabilities that prevent him from obtaining employment,  which was received in October 2007.  In February 2008, the RO issued a decision, continuing the Veteran's PTSD rating as 70 percent disabling, and denied TDIU.  In January 2013 the Board remanded the claims for additional development and in April 2013 the Veteran was granted PTSD with a 100 percent rating effective October 30, 2008, and denied a TDIU.  

Turning to the evidence of record, statements were received from the Veteran, his friend, and his spouse.  A statement was received from W.H. in February 2008, who stated that there are times the Veteran does not wish to engage in conversation.   The Veteran's wife submitted a statement in March 2008 that the Veteran forgets easily where he has placed things, and that his attitude can change in a short period of time.  The Veteran has submitted various statements to the effect that he is unable to retain any type of work due to his PTSD, and the attending medication he takes for this condition.  The Veteran has reported being unable to work due to the daily effects of PTSD, to include his daily outbursts and distrust of others.   

Union Regional Medical Center records were reviewed from 2005, indicating the Veteran sought treatment and therapy for a cerebrovascular accident he suffered from in May 2005.  In a treatment note from June 2005, the Veteran was noted as being "somewhat depressed," and was started on an anti-depressant, Lexapro.  The Veteran participated in rehabilitative therapy services for his stroke. 

Monroe Family Medical Center records were reviewed.  In June 2005, the Veteran was noted as being "being somewhat depressed," and was started on an anti-depressant, Lexapro.  In a treatment note from August 2005, the Veteran was diagnosed with status post CVA with subsequent depression, history of PTSD, and situational depression with recent loss of family member.  The Veteran was noted as having good insight, his thought processes were linear, and there was no evidence of suicidal ideations or mania.

In a September 2005, treatment note from the Monroe Family Medical Center, the  Veteran was noted as having PTSD, and taking an anti-depressant for treatment.  The physician noted the Veteran was having a difficult time following the CVA.  In a note from December 2005, the Veteran was noted as being permanently disabled as a result of his post cerebrovascular accident, aphasias, osteoarthritis, depression and PTSD.

Neurology, Neurodiagnostics and Pain Clinic, from June 2005, show the Veteran was evaluated for a stroke.  The Veteran was noted as being pleasant and cooperative.   

Records from Professional Counseling and Consultation Service (PCCS), were reviewed.  Psychotherapeutic reports were rendered in June and August 2005.  The Veteran was diagnosed with PTSD, and anxiety disorder.  At both the June and August 2005 visit, the Veteran was noted as having occupational problems, and problems related to his social environment, with a GAF score of 45, which was indicative of  impaired reality testing or communication, or major functional impairment in several settings, such as school, work, family relationships, thinking or mood.  The therapist noted the Veteran's highest GAF for the prior year was 52, which was indicative of moderate difficulty in social, occupational, or school functioning.  The therapist determined that the Veteran had occasional temper outbursts, unusual thought patterns, minimal insight, blaming others for problems and negative feelings, distrust, and exaggerated startle response and aggressive behavior.  The Veteran had no suicidal or homicidal ideation.  The therapist noted that as a result of the Veteran's stroke, plus his current psychological state, he should be considered unemployable.  A note from February 2006, the Veteran's therapist from PCCS, noted the Veteran suffers from PTSD as a result of his time in service.  

Social Security Administration records were reviewed.  In July 2005, the Veteran reported the onset of his unemployability being May 2005. The Veteran identified "Stroke, rehabilitation," as the cause of his inability to work.  The Veteran noted he first became unable to work in May 2005, as a result of his CVA.  The Veteran reported limited use on his right side, and difficulties with speech.  The Veteran identified his reason for not working as being his CVA.  The Veteran was granted SSA disability benefits based on the late effects of the CVA, and the secondary diagnosis of anxiety disorder.

The Veteran has sought treatment at the Salisbury VAMC.  The Veteran underwent group therapy sessions for PTSD treatment at the Salisbury VAMC, in July 2007, September 2007, February 2008, and March 2008.  The records indicate the Veteran was attentive and appeared receptive to information presented.  The Veteran had no homicidal or suicidal ideation.   The Veteran participated adequately and appropriately.  

In August 2007 the Veteran underwent a VA examination for PTSD.  On examination the Veteran's mood was tense, but cooperative, and his affect was appropriate.  The Veteran reported nightmares and intrusive thoughts.  The Veteran did not have any homicidal or suicidal ideation, and no impairment of thought processes or communication.  There were no reports of delusions or hallucinations.   The Veteran was not interested in socializing, as he felt distant from others, and unable to get along with others.  The Veteran was irritable, anxious, hypervigilant and easily startled.  The Veteran's GAF score was a 53, indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.   The examiner stated that the Veteran was not working because of physical conditions and psychiatric symptoms.   

In March 2008 the Veteran had a PTSD evaluation at the Salisbury VAMC.  The Veteran complained that the medication he had been prescribed was causing physical side effects.  The Veteran reported his PTSD symptoms were doing fine, but he would like to try a new medication to help with his sleep, mood, tension, and irritability.  The Veteran's affect was full and appropriate, and his insight and judgment appeared unimpaired.  The Veteran denied homicidal or suicidal ideation.  

At an October 2008 VA medical examination, at the Salisbury VAMC, the Veteran reported last working in 2003, following a cerebrovascular accident (CVA).  The Veteran was casually and appropriately dressed.  There were no loose associations or flight of ideas, nor any bizarre motor movements or tics.  The Veteran's mood was calm, and his affect appropriate.  The Veteran reported nightmares and intrusive thoughts.  The Veteran did not have any suicidal or homicidal ideation or intent.  There was no evidence of impairment of thought processes or communication, there were no delusions, and he was oriented to time, person and place.  The Veteran was assigned a GAF score of 53, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  The examiner opined that that the degree of social and occupational impairment was moderately severe.   His symptoms would make employment difficult, but would not in and of themselves preclude employment.  

At the Veteran's next visit at the Salisbury VAMC in February 2009, the Veteran complained he was out of his medications and needed refills.  The Veteran reported that he stopped working in 2003, because of his PTSD and after suffering a stroke.  The Veteran reported that he would be unable to maintain employment, partly because of his inability to take orders.  The Veteran's insight and judgment were unimpaired, and his affect was full and appropriate to discussion content.  The physician noted the Veteran had last come in roughly ten months ago.      

A record from United Sleep Medicine from March 2009 reveals the Veteran had a disorder of initiating and maintaining sleep secondary to PTSD.  Records from United Sleep Medicine also reveal the Veteran also suffers from obstructive sleep apnea.

Records from the Salisbury VAMC reveal the Veteran continued PTSD group therapy sessions from January through May of 2010.  The records indicate the Veteran was an active participant in the therapy sessions, and he did not exhibit any suicidal or homicidal ideation.

At the Salisbury VAMC in December 2010, the Veteran underwent a VA examination.  The Veteran reported anxiety and sleep difficulties, having  nightmares three to four times per week.  The Veteran reported being hypervigilant.  The Veteran reported last working in 2003.  The Veteran reported living with his wife, and having no friends.  The Veteran was able to dress himself, and perform basic activities of daily living.  The Veteran was alert and cooperative, and there was no evidence of lucid dissociations, hallucinations, homicidal or suicidal ideation.  There was no evidence of impairment of any thought processes or  communication.  The Veteran's GAF score was 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  The examiner noted the Veteran had moderate and persistent symptoms of PTSD.  The Veteran was anxious and somewhat irritable.  It was concluded that the Veteran's psychiatric symptoms resulted in impairment of social functioning.  

In May 2012, the Veteran had a PCCS Clinical Comprehensive Assessment, at which time he reported daily anger, depression and despair.  The Veteran's appearance was appropriate.   The Veteran's body movements were slow.  The Veteran did not have any hallucinations, illusions or depersonalization.  The Veteran did not have any delusions, or suicidal or homicidal ideation.  The Veteran reported ruminations, nightmares, and flashbacks.  The Veteran had rapid mood shifts, severe insomnia and overall hopelessness.  The Veteran reported intense fear, helplessness and horror, with recurrent intrusive thoughts.  The examiner opined that the Veteran would be totally disabled even without his CVA, as his PTSD symptoms cause him to be disabled.  The Veteran's GAF score was a 40, which is indicative of impaired reality testing or communication, or major functional impairment in several settings, such as school, work, family relationships, thinking or mood.  

In January 2013 the Veteran had a TMJ evaluation, the examiner opined that the Veteran's temporomandibular joint condition does not impact the Veteran's ability to work.  Later in February 2013, the Veteran had a hearing exam, and the Veteran reported that the tinnitus makes it difficult for him to concentrate in quiet environments.  The Veteran reported difficulty in environments where there was background noise.  

The Veteran underwent a VA examination in January 2013 at the Salisbury VAMC.  At that time the Veteran was socially isolated, his wife had left the home.  The Veteran had sleep disturbance, anxiety, difficulty interacting with others, and his symptoms were severely impacting his ability to function.  The Veteran reported his adult son had moved in with him.  The Veteran experienced anxiety,  suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control, and neglect of personal appearance and hygiene.  
With regard to the Veteran's occupational and social functioning, the examiner concluded the Veteran had total occupational and social impairment. 

In an AMC July 2013 decision, the Veteran was deemed not competent to handle disbursement of funds.

III. Increased Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The Veteran is seeking an increased rating for his service-connected PTSD, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 70 percent disabling from July 18, 2005, and 100 percent disabling since October 30, 2008.   

As relevant to this claim, a 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

B.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for the period prior to October 30, 2008, the Veteran's PTSD is appropriately evaluated as 70 percent disabling.   
Records from the Monroe Family Medical Center from June 2005 noted the Veteran was "somewhat depressed," and that he had good insight, linear thought processes,  and there was no evidence of suicidal ideations or mania.  A December 2005 treatment record noted the Veteran was disabled as a result of his CVA, aphasias, osteoarthritis, depression and PTSD.  The evaluating therapist from PCCS noted in June and August 2005, that the Veteran had occasional temper outbursts, unusual thought patterns, minimal insight, blaming others for problems, and aggressive behavior.  As for the year prior, the Veteran had moderate difficulty in social and occupational functioning, but presently was having major functional impairment in areas such as work, family relationships and thinking.  Throughout the Veteran's treatment at PCCS the Veteran denied homicidal or suicidal ideation.  According to SSA records, the Veteran identified the cause of his unemployability as being the CVA, and he was granted SSA benefits on the basis of the late effects of the CVA, and the secondary diagnosis of anxiety disorder.  Additionally, as stated above, according to the Veteran's August 2007 VA examination, the Veteran reported nightmares and intrusive thoughts.  The Veteran denied homicidal or suicidal ideation, and he had no impairment of thought processes or  communication.  The Veteran did not have delusions or hallucinations.  The Veteran was not interested in socializing, as he felt distant from others, and unable to get along with others.  The Veteran was irritable, anxious, hypervigilant and easily startled.  The Veteran's GAF score was a 53, indicative of moderate symptoms.  At the March 2008 evaluation, the Veteran reported his PTSD symptoms were doing fine, and he denied homicidal or suicidal ideation.  The Veteran's affect was full and appropriate, and his judgment and insight were unimpaired.  The record does not reflect that prior to October 30, 2008, the Veteran had gross impairment in through processes or communication, disorientation, or delusions or hallucinations.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of total occupational and social impairment. 

As it relates to his judgment and thinking, prior to October 2008, the Veteran was  described as having normal thought processes.  In August 2005 according to records from PCCS, the Veteran had unusual thought patterns, and minimal insight but one month later in September 2005 in a note from the Monroe Family Medical Center, the Veteran was noted as having good insight and his thought processes were linear, with no evidence of suicidal ideation or mania.  The Veteran consistently denied  hallucinations and delusions.  According to the August 2007 VA examination, the Veteran had no impairment of thought processes or communications, and there were no reports of delusions or hallucinations.  Overall, there appeared to be a moderate impact on the Veteran's judgment and thinking by his PTSD.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 100 percent rating prior to October 2008. 

Regarding the Veteran's social functioning, the evidence shows that prior to October 2008, the Veteran had difficulty maintaining social interactions with friends or family, as evidenced by his poor relationship with his children, and  statements from friends and his spouse.  The severity of the Veteran's impediments to social functioning rise to the level contemplated by a 70 percent rating.  Given that the Veteran was residing with his spouse, and at that time was attending church according to treatment records, it cannot persuasively be said that the Veteran had total social impairment, indicative of a 100 percent rating.

With respect to the Veteran's occupational functioning, the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment.  Crucially, a 100 percent rating is based on total occupational and social impairment.  Social impairment, as discussed above, is not shown to be total during this period. 

The Board finds that the nature, frequency, duration, and severity of the Veteran's PTSD symptoms prior to October 2008 warrant a 70 percent rating.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, hypervigilant, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms did not result in total impairment, as evidenced by the Veteran's ability to maintain activities of daily living and having intermittent contact with his children and spouse.  Therefore, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met prior to October 2008.

The Board finds that the symptoms described by the Veteran, his psychotherapists, and the VA examiners who conducted his VA examinations, most nearly approximate a 70 percent rating for the period prior to October 2008.  Total occupational and social impairment has not been shown in that the Veteran maintained a relationship with his spouse, and periodically he would attend church.  His symptoms were not manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  The Veteran was repeatedly noted as having proper hygiene and appearance, and as being alert and oriented.  The Veteran repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  The Board notes, the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD prior to October 2008 were not described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent scheduler rating.  

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown,  9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


IV. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered. 

Service connection is in effect for PTSD rated as 70 percent disabling from July 18, 2005, and 100 percent disabling from October 30, 2008, tinnitus rated as 10 percent disabling from July 18, 2005, bruxism associated with PTSD rated as 10 percent disabling from April 19, 2010, and a noncompensable evaluation is in place for bilateral hearing loss from July 18, 2005.  As of July 18, 2005, the Veteran had a combined evaluation of 70 percent.  As such, starting from July 18, 2005, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  In October 2008, the Veteran was granted a 100 percent rating for PTSD, bringing his combined evaluation to 100 percent.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran has submitted statements indicating he has not worked since 2003.  Social Security Administration records reveal that the Veteran is in receipt of benefits as a result of a primary diagnosis of late effects of cerebrovascular disease, and a secondary diagnosis of anxiety related disorders.  The Veteran has reported numerous times an inability to work with others as a result of his PTSD.  

In a September 2005 treatment note from the Monroe Family Medical Center, the Veteran was noted as having a difficult time following the CVA, and as being disabled as a result of his CVA, aphasias, osteoarthritis, depression and PTSD.  
In August 2007, at the VA examination, the examiner concluded that the Veteran was not employed as a result of his physical condition and psychiatric symptoms.     
At an October 2008 VA medical examination, the examiner noted that the Veteran's symptoms would make employment difficulty, but not in and of themselves preclude employment.  At a February 2009 psychiatric evaluation, the Veteran reported he stopped working in 2003 as a result of his stroke and PTSD.  The Veteran reported that he would be unable to maintain employment, partly because he of his inability to take orders.  According to a May 2012 private medical report, the examiner opined that the Veteran would be totally disabled even without his CVA, as his PTSD symptoms cause him to be disabled.  In January 2013, the Veteran underwent a VA examination, at which time the examiner deemed the Veteran had total occupational and social impairment.   

There is persuasive evidence that shows that due to the Veteran's service connected PTSD, he is unable to secure and follow a substantially gainful occupation.  The Board resolves reasonable doubt in favor of the Veteran that the severity of his PTSD symptoms probably more nearly rendered him unemployable even as far back as in 2005 when he filed his claim.  Thus, the Board finds that the Veteran is entitled to a TDIU due to his PTSD.  

The Board further observes that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case the Board awards the Veteran a TDIU based solely due to his PTSD. The Veteran is service-connected for four disabilities, PTSD, tinnitus, bruxism, and bilateral hearing loss.  For the period since October 30, 2008, PTSD is rated as 100 percent disabling.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

Prior to October 30, 2008, the Board finds that although his PTSD is not at 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, prior to October 30, 2008, the Veteran's service-connected disabilities include tinnitus rated as 10 percent disabling, and bilateral hearing loss at a non-compensable rate.   Because the Veteran is not in receipt of additional service-connected disabilities that are independently rated at least 60 percent, the criteria for SMC at the housebound rate have not been met.  

As of October 30, 2008, the Veteran's PTSD became rated as 100 percent disabling.  Effective April 19, 2010, the Veteran was granted a 10 percent rating for bruxism, in addition to his tinnitus as 10 percent disabling, and bilateral hearing loss with a non-compensable rating.  The Veteran has a single service-connected disability rated as total (i.e. his PTSD), however, he does not have additional service-connected disabilities that are independently rated at least 60 percent, hence the criteria for SMC at the housebound rate have not been met.  

Additionally, the Board notes the evidence of record does not indicate that the Veteran is unemployable as a result of his service-connected conditions of tinnitus, bruxism or bilateral hearing loss.  Specifically the May 2012 examiner and January 2013 examiner concluded that the Veteran is unemployable as a result of his PTSD.  In the present case, the Veteran has a 100 percent evaluation for PTSD, a 10 percent for tinnitus, a 10 percent for bruxism, and a noncompensable evaluation for bilateral hearing loss, and the Veteran is in receipt of a TDIU as a result of his PTSD, therefore the criteria under 38 U.S.C.A. § 1114(s) are not met.  

	(CONTINUED ON NEXT PAGE)












ORDER

An initial evaluation in excess of 70 percent for PTSD prior to October 30, 2008, is denied.  

Entitlement to a TDIU due to PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


